Gillespie, J.
Kuhn filed a hill to confirm a tax sale made to the State of Mississippi on September 19, 1938 for delinquent State and county taxes for the year 1937, and to validate a Forfeited Tax Land Patient from the State of Mississippi to Kuhn dated May 5, 1957. The defendants were George B. Hague, one of the appellees, the State of Mississippi, one of the appellees, and Ernest Pomeroy, who did not answer. Hague answered, contending that the land was not validly assessed for 1937 State and county taxes. The State answered, admitting that the 1938 tax sale was valid and filed a cross-bill against Kuhn, charging that Kuhn obtained the *76Forfeited Tax Land Patent by fraud. Tbe special chancellor first heard the case on the issue of the validity of the 1938 tax sale to the State. He held that sale void and dismissed Kuhn’s bill. He also dismissed the cross-bill of the State as being moot. The State and Kuhn separately appeal, each contending that the 1938 tax sale to the State was valid.
The question is whether the biennial assessment of lands made in the year 1936 for the years 1936 and 1937 was a valid assessment of the lands for the year 1937. Appellee concedes that this is the only real question in the case. Appellee contends that since there was no assessment made in the year 1937, the tax sale to the State in the year 1938 for delinquent taxes for the year 1937 was void. It is not contended that the assessment made in the year 1936 was invalid, and the proof conclusively shows that a valid assessment was made of the lands of said county in 1936 and the orders of the board of supervisors and the notice to taxpayers showed that it was the land assessment for ad valorem taxation for the years 1936 and 1937. This method of biennial assessment of land was the proper and only method for assessing lands for ad valorem taxation under Section 3144, Code of 1930, then in effect. That statute provided as follows: “Land—When to be assessed.—Land shall be assessed for ad valorem taxation for the year 1930 and every two years thereafter.”
 The precise question here involved was decided adversely to appellee’s contention in the recent case of Boling v. Aaron, 100 So. 2d 581. The case is reversed and judgment entered here confirming the tax sale to the State of Mississippi made September 19, 1938. The cause is remanded for trial of the issues raised by the cross-bill of the State of Mississippi and the answer of Kuhn thereto.
Reversed, and Remanded.
*77Bóberds, P. J., and Hall, Lee, and Ethridge, JJ., concur.